      Case 3:18-cv-00382-DPJ-LRA Document 135 Filed 01/02/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

CAMERON POLK, et al.                                                                PLAINTIFFS

VS.                                              CIVIL ACTION NO. 3:18-CV-382-DPJ-FKB

MAJOR CLAY BANE, et al.                                                           DEFENDANTS


                       AGREED ORDER OF PARTIAL DISMISSAL


       THIS DAY THIS CAUSE came before the Court on the ore tenus motion of the parties

for an Order dismissing certain claims in the Amended Complaint [ECF 13].

       The parties have conferred and agreed that all claims against Defendants Major Clay

Bane, Lt. Col Randy Ginn, Col. Chris Gillard, and Commissioner Marshall Fisher, in only their

individual capacities should be dismissed with prejudice.

       This Court having considered this motion and finding both parties in agreement, finds

that this motion is well taken and should be granted.

       IT IS, THEREFORE ORDERED that all claims against Major Clay Bane in his

individual capacity, all claims against Lt. Col. Randy Ginn in his individual capacity, all claims

against Colonel Chris Gillard in his individual capacity, and all claims against Commissioner

Marshall Fisher in his individual capacity are hereby dismissed with prejudice.

       SO ORDERED, this the 2nd day of January, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
     Case 3:18-cv-00382-DPJ-LRA Document 135 Filed 01/02/20 Page 2 of 2




AGREED TO:

/S/Tommy Whitfield_________________
Tommy Whitfield, MSB 102482
Whitfield Law Group, PLLC
660 Lakeland East, Suite 200
Flowood, MS 39232
601-863-8221
Attorney for Defendants



/s/Daniel M. Waide
Daniel M. Waide, Esq., MSB 103543
Johnson, Ratliff & Waide, PLLC
1300 Hardy Street
Hattiesburg, Mississippi 39401
Attorneys for Plaintiffs
